NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   25-MAY-2021
                                                   07:48 AM
                                                   Dkt. 83 SO




                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                      SNT ST, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          (HONOLULU DIVISION)
                       (CASE NO. 1DTC-19-040803)


                       SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

             Defendant-Appellant Snt St (St) appeals from the Notice

of Entry of Judgment and/or Order and Plea/Judgment filed on

February 19, 2020 (Judgment) in the Honolulu Division of the

District Court of the First Circuit (District Court).1             St was

charged by complaint with three counts and, after a jury-waived

trial, convicted on Count 1, Driving Without Motor Vehicle

License in violation of Hawaii Revised Statutes (HRS) § 286-102




     1
             The Honorable Wilson M.N. Loo presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(Supp. 2019),2 and Count 3, Accidents Involving Bodily Injury in

violation of HRS § 291C-12.6(a) (2007).3

            St raises five points of error on appeal, contending

that:    (1) the District Court failed to give St a prior-to-trial


     2
            HRS § 286-102, provides, in relevant part:

                  § 286-102   Licensing.    (a) No person, except one:

                  (1)   Exempted under section 286-105;

                  (2)   Who holds an instruction permit under section
                        286-110;

                  (3)   Who holds a limited purpose driver's license,
                        limited purpose provisional driver's license, or
                        limited purpose instruction permit under section
                        286-104.5;

                  (4)   Who holds a provisional license under section
                        286-102.6;

                  (5)   Who holds a commercial driver's license issued
                        under section 286-239; or

                  (6)   Who holds a commercial driver's license
                        instruction permit issued under section 286-236,

            shall operate any category of motor vehicles listed in this
            section without first being appropriately examined and duly
            licensed as a qualified driver of that category of motor
            vehicles.

                  (b)   A person operating the following category or
            combination of categories of motor vehicles shall be
            examined as provided in section 286-108 and duly licensed by
            the examiner of drivers:

                  . . . .

                  (3)   Passenger cars of any gross vehicle weight
                        rating[.]
     3
             HRS § 291C-12.6(a) provides:

                  § 291C-12.6 Accidents involving bodily injury. (a)
            The driver of any vehicle involved in an accident resulting
            in bodily injury to any person shall immediately stop the
            vehicle at the scene of the accident or as close thereto as
            possible but shall then forthwith return to and in every
            event shall remain at the scene of the accident until the
            driver has fulfilled the requirements of section 291C-14.
            Every such stop shall be made without obstructing traffic
            more than is necessary.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


advisory, as mandated in State v. Lewis, 94 Hawai#i 292, 12 P.3d

1233 (2000), and subsequently gave St a deficient Tachibana4

colloquy; (2) the charge in Count 3 was fatally defective; (3)

the District Court erred in admitting State's Exhibit 8 (Exhibit

8) in violation of St's right to confrontation and Hawai#i Rules

of Evidence (HRE) Rules 802 and 901; (4) the District Court erred

in allowing into evidence Gabriel St's (Gabriel's) testimony as

to his other children's statements in violation of HRE Rule 802;

and (5) there was no substantial evidence to support St's

convictions.

              Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve St's points of error as follows:

              (1)   As the State acknowledges on appeal, the District

Court, inter alia, did not properly colloquy St regarding his

right to testify as the District Court did not engage in a "true

colloquy" and failed to affirm that St understood his right to

testify.      See State v. Celestine, 142 Hawai#i 165, 171, 415 P.3d

907, 913 (2018) ("[B]eyond advising defendants of the rights

afforded to them, a court must engage defendants in a true

colloquy to ascertain whether the defendant understands the right

to testify and the right not to testify and whether the decision


      4
              Tachibana v. State, 79 Hawai#i 226, 236 n.7, 900 P.2d 1293, 303
n.7 (1995).

                                        3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


not to testify is made with an understanding of these rights.").

Based on our review of the record, we cannot conclude that the

District Court's deficient colloquy was harmless beyond a

reasonable doubt.

            (3)    St argues, and the State agrees, that Exhibit 8

was improperly admitted into evidence.

            HRE Rule 901(a) provides that "[t]he requirement of

authentication or identification as a condition precedent to

admissibility is satisfied by evidence sufficient to support a

finding that the matter in question is what its proponent

claims."

            Exhibit 8 was purportedly a statement of Gabriel, but

it indicated that it was prepared by another person.      Gabriel is

St's father.      Although Gabriel's signature on the document was

authenticated as his, the balance of the statement was not.       This

deficiency is significant in this case because Gabriel, who

testified with the aid of an interpreter, testified that he

"didn't understand so much" what the police were telling him,

that the police might not have understood him because of a

language barrier, and that he signed "the paper, but without

understanding."      Upon review, we conclude that there was

insufficient evidence that the substance of Exhibit 8 was

Gabriel's statement and Exhibit 8 was improperly admitted into

evidence.




                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            (5)   St argues, and the State agrees that, for both

charges, the State was required to prove that St was driving a

vehicle at the time of the incident, and failed to do so.        See

HRS § 291C-12.6(a) ("The driver of any vehicle involved in an

accident resulting in bodily injury to any person shall

immediately stop the vehicle at the scene of the accident or as

close thereto as possible . . . ."); see also HRS § 286-102 ("No

person . . . shall operate any category of motor vehicles listed

in this section without first being appropriately examined and

duly licensed as a qualified driver of that category of motor

vehicles.").

            Without Exhibit 8, at most, there was a single witness

who testified that he saw St and two other individuals exit from

the driver's side of the car involved in the incident (Gabriel's

vehicle), but that witness could not identify the driver.

Further, St argues that    Gabriel's testimony about his children's

statements to him that St was driving Gabriel's car that day was

inadmissible hearsay, and the State argues that it was not

offered for the truth of the matter asserted – i.e., that St was

driving Gabriel's car that day.        Given the State's position is

that Gabriel's testimony was not elicited for the truth of the

matter asserted, his testimony cannot be relied upon to establish

the fact that St was driving the vehicle at the time of the

incident.    There being no other evidence, or reasonable inference

from the evidence at trial, that St was driving the vehicle, even


                                   5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


viewing the evidence in the light most favorable to the State, we

conclude that there was insufficient evidence to convict St on

Counts 1 and 3.

          In light of our dispositions above, we need not address

St's other points of error on appeal.

          For these reasons, the District Court's February 19,

2020 Judgment is reversed.

          DATED: Honolulu, Hawai#i, May 25, 2021.

On the briefs:
                                      /s/ Lisa M. Ginoza
Andrew I. Kim,                        Chief Judge
Deputy Public Defender,
for Defendant-Appellant.              /s/ Katherine G. Leonard
                                      Associate Judge
Chad M. Kumagai,
Deputy Prosecuting Attorney,          /s/ Clyde J. Wadsworth
City and County of Honolulu,          Associate Judge
for Plaintiff-Appellee.




                                  6